Citation Nr: 1022080	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss prior to February 16, 2010, and to a rating in 
excess of 40 percent for the disability on and after February 
16, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The Veteran served on active duty from January 1952 to 
December 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  When this case was before the 
Board in August 2009, it was decided in part and remanded in 
part.  It has since been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  Prior to February 16, 2010, the Veteran's hearing 
impairment was not worse than level VI in the right ear and 
level VII in the left ear.  

2.  On and after February 16, 2010, the Veteran's hearing 
impairment has not been worse than level VI in the right ear 
and level VIII in the left ear.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral hearing loss prior to February 16, 2010, and for a 
rating in excess of 40 percent for the disability on and 
after that date have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85, Tables VI, VIa, 
VII, Diagnostic Code 6100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided VCAA 
notice, including notice with respect to the disability 
rating and effective date element of his claim, by letter 
mailed in July 2007, prior to the initial adjudication of the 
claim.  In addition, the Veteran's service treatment records 
and pertinent post-service treatment records have been 
obtained.  Neither the Veteran nor his representative has 
identified any existing evidence that could be obtained to 
substantiate this claim.  The Board is also unaware of any 
such evidence.

The Board further notes that the Veteran has been afforded VA 
examinations in response to his claim.  In August 2009, the 
Board remanded the claim to afford the Veteran a VA 
examination to determine the current level of hearing 
impairment and the functional effects of the disability.  The 
Veteran was afforded VA examination in February 2010, and the 
examination report is in compliance with the Board's remand 
directive.  Although the Veteran's representative argues that 
the case should be remanded for another VA examination to 
specifically address whether the Veteran is unemployable as a 
result of his bilateral hearing loss disability, the February 
2010 VA examination report reflects that the examiner 
provided an adequate assessment of the impact of the 
disability on the Veteran's ability to work and on his daily 
activities.  Therefore, the Board has determined that the 
medical evidence currently of record is adequate to decide 
the claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  38 C.F.R. § 4.85.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R.     § 4.86. 38 C.F.R. § 4.85(c).

The "puretone threshold average," as used in Tables VI and 
VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  This average is used 
in all cases (including those in 38 C.F.R. § 4.86) to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86 are as follows:

(a)	When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately.

(b)	When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral. 
Each ear will be evaluated separately.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a rating decision dated in March 2005, the Veteran was 
granted service connection for bilateral hearing loss and 
assigned a 20 percent rating effective February 13, 2004.  A 
February 2007 rating decision granted an increased rating of 
30 percent, effective November 2, 2006.  In July 2007, the 
Veteran submitted another claim for an increased rating.  In 
the November 2007 rating decision on appeal, the RO continued 
the Veteran's 30 percent rating.  While this case was in 
remand status, the Appeals Management Center entered a March 
2010 rating decision increasing the rating to 40 percent, 
effective February 16, 2010.  The Veteran chose to continue 
his appeal.

Following a review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.

Private treatment records dated in December 2006 note 
worsening bilateral hearing loss with serous effusion 
bilaterally.

VA treatment records reflected periodic check-ups for hearing 
aid adjustments.

The Veteran was afforded a VA audiological examination in 
February 2007.  Evaluation of the right ear revealed puretone 
thresholds, in decibels, of 60, 75, 75, and 85 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
frequency average of 74 decibels.  Evaluation of the left ear 
revealed puretone thresholds, in decibels, of 70, 75, 65, and 
80 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold average of 73 decibels.  Speech 
recognition in both ears was 80 percent.  The examiner 
provided a diagnosis of moderately severe to severe mixed 
hearing loss.  

Under Table VI, the Veteran's puretone threshold average of 
74 decibels and speech recognition of 80 percent indicate 
that his hearing acuity was Level V in the right ear.  A 
puretone threshold average of 73 decibels and speech 
recognition of 80 percent indicate that the Veteran's hearing 
acuity was Level IV in the left ear.

The Board notes that the February 2007 examination shows that 
the Veteran has an exceptional pattern of hearing loss 
bilaterally.  In this regard, the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  In 
February 2007, the Veteran had an average puretone threshold 
of 74 decibels in the right ear and an average puretone 
threshold of 73 decibels in the left ear.  Under Table VIa 
this translates into a numeric designation of VI for the 
right ear and VI for the left ear.  
Under Table VII, Level VI in the right ear and Level VI in 
the left ear allows for a 30 percent evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

A May 2007 letter from R.P., M.D., notes that the Veteran had 
been treated at his office for Eustachian tube dysfunction 
and bilateral sensorineural hearing loss.

The Veteran was afforded another VA examination in August 
2007.  Evaluation of the right ear revealed puretone 
thresholds, in decibels, of 60, 75, 80, and 85 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
average of 75 decibels.  Evaluation of the left ear revealed 
puretone thresholds, in decibels, of 70, 75, 75, and 85 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold average of 76 decibels.  Speech 
recognition in the right ear was 80 percent and speech 
recognition in the left ear was 76 percent.  The examiner 
provided a diagnosis of moderately severe to severe mixed 
hearing loss.  

Under Table VI, the Veteran's puretone threshold average of 
75 decibels and speech recognition of 80 percent indicate 
that his hearing acuity was Level V in the right ear.  A 
puretone threshold average of 76 decibels and speech 
recognition of 76 percent indicate that the Veteran's hearing 
acuity was Level V in the left ear.

The Board notes that the August 2007 examination shows that 
the Veteran has an exceptional pattern of hearing loss 
bilaterally.  In this regard, the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  In 
August 2007, the Veteran had an average puretone threshold of 
75 decibels in the right ear and an average puretone 
threshold of 76 decibels in the left ear.  Under Table VIa 
this translates into a numeric designation of VI for the 
right ear, and VI for the left ear.  
Under Table VII, Level VI in the right ear and Level VI in 
the left ear allows for a 30 percent evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

A letter from S.T., PA-C notes that the Veteran had recently 
been evaluated for decreased auditory perception despite 
using his hearing aids.

VA audiological examination performed in March 2008 showed 
that the right ear had puretone thresholds, in decibels, of 
55, 65, 80, and 90 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold average of 73 
decibels.  Evaluation of the left ear revealed puretone 
thresholds, in decibels, of 70, 75, 80, and 100 at 1000, 
2000, 3000, and 4000 Hertz, respectively, with a puretone 
threshold average of 81 decibels.  Speech recognition in the 
right ear was 84 percent and speech recognition in the left 
ear was 60 percent.  The examiner provided a diagnosis of 
severe to profound mixed hearing loss.  

Under Table VI, the Veteran's puretone threshold average of 
73 decibels and speech recognition of 84 percent indicate 
that his hearing acuity was Level III in the right ear.  A 
puretone threshold average of 81 decibels and speech 
recognition of 60 percent indicate that the Veteran's hearing 
acuity was Level VII in the left ear.

The Board notes that the March 2008examination report shows 
that the Veteran has an exceptional pattern of hearing loss 
bilaterally.  In this regard, the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  In 
March 2008, the Veteran had an average puretone threshold of 
73 decibels in the right ear and an average puretone 
threshold of 81 decibels in the left ear.  Under Table VIa 
this translates into a numeric designation of VI for the 
right ear and VII for the left ear.  

Under Table VII, Level VI in the right ear and Level VII in 
the left ear allows for a 30 percent evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

VA audiological examination performed in March 2009 showed 
that the right ear had puretone thresholds, in decibels, of 
55, 70, 75, and 90 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold average of 73 
decibels.  Evaluation of the left ear revealed puretone 
thresholds, in decibels, of 75, 75, 75, and 100 at 1000, 
2000, 3000, and 4000 Hertz, respectively, with a puretone 
threshold average of 81 decibels.  Speech recognition in the 
right ear was 84 percent and speech recognition in the left 
ear was 60 percent.  The examiner provided a diagnosis of 
moderately severe to profound mixed hearing loss.  

Under Table VI, the Veteran's puretone threshold average of 
73 decibels and speech recognition of 84 percent indicate 
that his hearing acuity was Level III in the right ear.  A 
puretone threshold average of 81 decibels and speech 
recognition of 60 percent indicate that the Veteran's hearing 
acuity was Level VII in the left ear.

The Board notes that the March 2009 examination shows that 
the Veteran has an exceptional pattern of hearing loss 
bilaterally.  In this regard, the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  In 
March 2009, the Veteran had an average puretone threshold of 
73 decibels in the right ear and an average puretone 
threshold of 81 decibels in the left ear.  Under Table VIa 
this translates into a numeric designation of VI for the 
right ear and VII for the left ear.  

Under Table VII, Level VI in the right ear and Level VII in 
the left ear allows for a 30 percent evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

Finally, a VA audiological examination performed on February 
16, 2010, showed that the right ear had puretone thresholds, 
in decibels, of 55, 70, 75, and 90 at 1000, 2000, 3000, and 
4000 Hertz, respectively, with a puretone threshold average 
of 73 decibels.  Evaluation of the left ear revealed puretone 
thresholds, in decibels, of 70, 75, 80, and 100 at 1000, 
2000, 3000, and 4000 Hertz, respectively, with a puretone 
threshold average of 81 decibels.  Speech recognition in the 
right ear was 78 percent and speech recognition in the left 
ear was 58 percent.  The examiner provided a diagnosis of 
mild to profound mixed hearing loss in the right ear and 
moderate to profound mixed hearing loss in the left ear.  

Under Table VI, the Veteran's puretone threshold average of 
73 decibels and speech recognition of 78 percent indicate 
that his hearing acuity was Level IV in the right ear.  A 
puretone threshold average of 81 decibels and speech 
recognition of 58 percent indicate that the Veteran's hearing 
acuity was Level VIII in the left ear.  This would only 
warrant a 20 percent rating under Table VII.

The Board notes that the February 2010 examination shows that 
the Veteran has an exceptional pattern of hearing loss 
bilaterally.  In this regard, the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  In 
February 2010, the Veteran had an average puretone threshold 
of 73 decibels in the right ear and an average puretone 
threshold of 81 decibels in the left ear.  Under Table VIa 
this translates into a numeric designation of VI for the 
right ear, and VII for the left ear.  

Under Table VII, Level VI in the right ear and Level VIII in 
the left ear allows for a 40 percent evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  Accordingly, the disability 
warrants a 40 percent schedular rating, but not higher, from 
the date of the VA examination.

The Court has held that, "in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report." Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  The February 2010 examiner stated that the 
hearing loss had significant occupational effects because it 
prevented him from effectively communicating verbally even 
with his hearing aids.  He stated that there were no effects 
on his daily activities.  Thus, this report is in compliance 
with Martinak.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating than those currently 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board has also considered whether a higher 
rating is warranted on an extra-schedular basis.  The 
threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

The Veteran has submitted various statements noting that he 
cannot hear or understand what people are saying to him 
unless they look at him.  This has caused him to stay home 
more often.  Moreover, the Board has no doubt that his 
hearing impairment is severe enough to result in significant 
occupational impairment.  This was confirmed by the February 
2010 VA examiner.  However, the nature and extent of his 
hearing impairment are specifically contemplated by the 
schedular criteria, and significant occupational impairment 
is contemplated by the currently assigned ratings.  There is 
no indication in this case that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned ratings.  Therefore, the Board 
has determined that referral of this case for extra-schedular 
consideration is not warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that a rating in excess of 30 
percent for bilateral hearing loss prior to February 16, 
2010, and a rating in excess of 40 percent for the disability 
on and after that date is not warranted, the benefit sought 
on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


